Citation Nr: 1634147	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for scars resulting from actinic keratosis squamous cell and basal cell carcinomas, in excess of 10 percent until May 4, 2009, in excess of 30 percent from May 4, 2009 to March 30, 2016, and in excess of 50 percent after March 30, 2016. 

2.  Entitlement to an increased initial, compensable rating for squamous cell and basal cell carcinomas, and actinic keratosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1945 to October 1945 and November 1945 to October 1947 in the United States Navy.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Montgomery, Alabama Regional Office (RO), which continued the ratings initially assigned by an August 2008 rating decision of the Jackson, Mississippi RO.  A May 2014 rating decision of the Montgomery, Alabama RO increased the Veteran's rating for scars to 30 percent, effective May 4, 2009.  A March 2016 rating decision of the Montgomery, Alabama RO increased the Veteran's rating for scars to 50 percent, effective March 30, 2016.

Throughout the course of this appeal, the RO has broadened the Veteran's skin disability ratings.  The August 2008 decision initially assigned a 10 percent rating for squamous cell carcinoma of the right helix, right forearm, right hand, right wrist, left hand, left forearm, and a noncompensable rating for basal cell carcinoma of the chest.  The July 2009 decision continued these same ratings.  However, the May 2014 decision expanded these ratings, rating the Veteran's skin disabilities under scars resulting from actinic keratosis, squamous cell and basal cell carcinomas of the head, neck, arms, and chest, and squamous cell and basal cell carcinomas of the chest.  As such, the Board recharacterizes the issues on appeal to include actinic keratosis.

The Board remanded this matter in March 2015.  As VA examinations have been conducted, all remand instructions have been followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran submitted a statement cancelling his videoconference hearing and has not requested to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The service-connected scars disability is appropriately contemplated as with four or five characteristics of disfigurement for the pendency of the appeal period.

2.  The service-connected scars disability does not manifest with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, for the pendency of the appeal period.

3.  The service-connected squamous cell and basal cell carcinomas and actinic keratosis are appropriately contemplated with the rating for service-connected scars for the pendency of the appeal period; they have no separate, compensable manifestations of symptoms.


CONCLUSIONS OF LAW

1.  Prior to March 30, 2016, the criteria for a 50 percent rating for the service-connected scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7800.  

2.  During the pendency of this appeal, the criteria in excess of 50 percent rating for the service-connected scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7800.  



3.  During the pendency of this appeal, the criteria in excess of a noncompensable rating for the service-connected squamous cell and basal cell carcinomas and actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7818.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A May 2009 letter provided proper notice with regard to the increased ratings claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in June 2008, June 2009, May 2014, and March 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, the veteran should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  Here, the Veteran has not requested review under the prior codes, therefore, the Board will not consider them.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck: With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, are rated as 80 percent disabling; with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, are rated as 50 percent disabling; with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, are rated as 30 percent disabling; and with one characteristic of disfigurement, are rated as 10 percent disabling.  38 C.F.R. § 4.118.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length; Scar at least one-quarter inch (0.6 cm.) wide at widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7802 for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, with area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling.

Under Diagnostic Code 7818, malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.

Under Diagnostic Code 7833, malignant melanoma is rated as scars (DC's 7801, 7802, 7803, 7804, or 7805), disfigurement of the head, face, or neck (DC 7800), or impairment of function (under the appropriate body system).

Facts 

The Veteran appeared for a VA examination in June 2008.  The Veteran reported enduring numerous skin cancer and precancerous lesions removed over the years.  He indicated the scars are not painful.  The examiner noted 10-20 lesions on each arm.  There was dry flaking and scaling lesions on the right ear.  The dorsum of the left hand had 6 pinkish red plaques with thinning of the skin between 0.5 and 1 cm in diameter.  Under the right arm there was a 5 cm scar which was vertical, well-healed, nontender with no significant loss of underlying tissue.  The right
dorsum of the forearm had an L shaped scar 0.5 with a 90 degree angle connecting
to a 5 cm long scar which was slightly hypopigmented, not retracted and had no adherence to the underlying tissue.  On the right forearm was a 2.5 by 2.5 cm long scar, hypopigmented, nontender, with no loss of underlying tissue.  On the dorsum of the right hand was a transverse 2.5 cm long scar with no breakdown.  In the right dorsal forearm, there was an oval hypopigmented skin graft site from previous removal of squamous cell carcinoma.  It was 5 cm in diameter and depressed 3 mm with loss of underlying tissue, no breakdown, and nontender.   On the right helix of the thumb was a 1 cm long scar.  There was one scar seen on the chest area, 6 cm long, and hypopigmented, slightly depressed, with some loss of underlying tissue but no adherence to underlying tissue or breakdown.

A treatment note by Dr. J.N. dated June 2008 noted that he had treated the Veteran for over 100 lesions on his hands, arms, face between June 2007 and May 2008.

The Veteran appeared for a VA examination in June 2009.  The examiner noted multiple overlapping hypopigmented cryotherapy burn scars on the anterior surface of the right upper extremity.  There was a 39 by 49 mm skin graft present just proximal to the radial aspect of the right wrist. There was no tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration or breakdown, underlying tissue loss, elevation of scars, depression of scars or disfigurement.  There was discoloration and thinning skin.  The examiner noted an actinically damaged left forearm with multiple overlying hypopigmented cryotherapy scars and multiple untreated small to very small actinic keratoses 1 mm or less than 1 mm.  There was no tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage or ulceration or skin breakdown.  The examiner noted a 66 mm scar at the anterior base of the neck. There was no tenderness to palpation, limitation of motion or loss of function, underlying soft tissue damage or ulceration or breakdown over the scar.

The Veteran appeared for a VA examination in May 2014.  The Veteran was diagnosed with actinic keratosis, squamous cell and basal cell carcinomas, with no skin cancers present currently.  The examiner noted one scar on the upper chest and scars of the face and arms from prior treatment with liquid nitrogen.  The examiner noted none of the scarring results in loss of function.  The scars were not painful and unstable, there was no loss of covering of skin over the scars, and there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Scars were described as on the left and right cheek, each measuring 5.0 cm in length, 5.0 cm in width, and hypopigmented, with smooth and normal texture.  The scars' underlying soft tissue was intact.  The scars' skin was soft and flexible.  The scars were not adherent to underlying tissue.  The scars were not painful nor stable.  There were also scars on the right and left upper extremity, each measuring 20 x 5cm and were superficial and nonlinear.  The scars were neither painful nor unstable.  There was a scar on the chest measuring 4 cm with thinned skin. 

The Veteran appeared for a VA examination in March 2016.  The examiner noted scars on the left and right cheek, each measuring 7.0 cm in length, 6.0 cm in width and hypopigmented.  The scars were smooth on palpation.  The texture of the scars was abnormal (irregular, atrophic, shiny, scaly, etc.).  The scars were not painful and were stable.  The scars' underlying soft tissue was intact.  The scars' skin was soft and flexible.  The scars were not adherent to underlying tissue.  The examiner noted scars on the left and right upper extremities, measuring 27x12 cm each, superficial and nonlinear.  The scars were neither painful nor unstable.  The Veteran reported receiving liquid nitrogen treatment every 4-6 weeks to areas on his hands, arms, and face.  The examiner noted 4 lesions on the left hand and one on his right forehead which appeared to be skin cancer; otherwise, the examiner noted no other skin conditions.

Analysis

For the pendency of the appeal, the Board finds a 50 percent rating warranted for the Veteran's service-connected scars and a noncompensable rating appropriate for the Veteran's squamous cell and basal cell carcinomas, and actinic keratosis.  This constitutes a grant for service-connected scars to 50 percent prior to March 30, 2016, and a denial in excess of 50 percent for the pendency of the appeal.

The record supports that for the pendency of the appeal the Veteran's service-connected disabilities on appeal have manifested as lesions created from squamous cell and basal cell carcinomas, and actinic keratosis, which are treated with liquid nitrogen therapy which effectively burns the lesions off of the body, creating scars.

A rating of 50 percent is warranted for the Veteran's service-connected scars as they have manifested consistently with four or five characteristics of disfigurement.  Under Diagnostic Code 7800, burn scars of the head, face, or neck with four or five characteristics of disfigurement are rated as 50 percent disabling.

In all VA examinations conducted, the Veteran's scars have manifested as (1) scar at least one-quarter inch (0.6 cm.) wide at widest part; (2) surface contour of scar elevated or depressed on palpation; (3) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (4) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  In June 2008, for example, a scar on the right forearm was 2.5 cm wide, with a depressed graft site.  While no one scar was noted to have skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), or skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), many scars were noted to manifest with hypopigmentation and thinning, scaling skin.  A June 2008 private treatment note recorded that the Veteran had over 100 lesions removed with liquid nitrogen.  As such, giving the Veteran the benefit of the doubt, the Board finds skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); and skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.) present throughout the appeals period.

In May 2014, one additional characteristic of disfigurement was noted, a scar of 5 or more inches (13 or more cm.) in length, as scars of the upper extremities measured 20 cm.  Five characteristics of disfigurement is still 50 percent disabling under Diagnostic Code 7800, as burn scars of the head, face, or neck with four or five characteristics of disfigurement, are rated as 50 percent disabling.

A rating of 80 percent is not warranted under DC 7800, as at no time have the Veteran's scar or skin conditions reflected visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Regarding the remaining characteristics of disfigurement, at no time have the Veteran's scars been recorded as adherent to underlying tissue, with underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), or with skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran's squamous cell and basal cell carcinomas, and actinic keratosis, are rated under Diagnostic Code 7818, which is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The competent medical evidence of record has not supported that the Veteran's squamous cell and basal cell carcinomas, and actinic keratosis, have significant manifestations other than the lesions which become scars after treatment.  As such, a noncompensable rating is appropriate for squamous cell and basal cell carcinomas, and actinic keratosis, as the Veteran's 50 percent rating for scars contemplates all manifestations of the squamous cell and basal cell carcinomas, and actinic keratosis.

The Board has reviewed the entirety of skin and scar ratings in 38 C.F.R. § 4.118 and has determined there is no additional rating appropriate which provides the Veteran a rating higher than 50 percent for his scar and skin condition.

The Board has considered whether the Veteran should be awarded a separate rating on the basis of the scars on his chest.  However, under Diagnostic Code 7802 for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, for a compensable rating, the scar must have area or areas of 144 square inches (929 sq. cm.) or greater; the Veteran's scars of the chest do  not conform to this criteria.

Because the preponderance of the evidence supports a finding that the criteria for a 50 percent rating for the Veteran's scars disability have been met for the pendency of the appeal, the appeal is granted to a rating of 50 percent prior to March 30, 2016, and denied in excess of 50 percent for the pendency of the appeal.  No compensable rating is warranted for the service-connected squamous cell and basal cell carcinomas, and actinic keratosis disability.  38 C.F.R. § 4.7, 4.114; Diagnostic Codes 7800, 7818.

Extraschedular Considerations

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's scars, squamous cell and basal cell carcinomas, and actinic keratosis disabilities so as to warrant the assignment of a higher evaluation than 50 percent on an extra-schedular basis.  There is no showing that the Veteran's disabilities are manifested by symptomatology not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

Rice Considerations

The Veteran has not claimed he cannot work due to his service-connected disabilities, nor does the competent medical evidence of record suggest such.  The VA examinations consistently recorded no functional limitations.  Therefore, the issue of entitlement to TDIU is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased initial rating for scars resulting from actinic keratosis squamous cell and basal cell carcinomas is granted to 50 percent prior to March 30, 2016.

Entitlement to an increased initial rating for scars resulting from actinic keratosis squamous cell and basal cell carcinomas in excess of 50 percent is denied for the pendency of the appeal.

Entitlement to an increased initial rating for squamous cell and basal cell carcinomas, and actinic keratosis is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


